Citation Nr: 1732646	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with chronic bronchitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the November 2011 rating decision, the RO denied the Veteran service connection for all claims.  The Veteran submitted a notice of disagreement in January 2012.  In response to a January 2014 statement of the case, the Veteran perfected his appeal in March 2014.

The Veteran testified at a May 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.  

Subsequent to the videoconference hearing, the Veteran submitted several articles which were associated with the virtual claims file while appellate action was pending before the Board.  Pursuant to 38 C.F.R. § 20.1304 (c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  In May 2017, the Veteran and his representative waived initial review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, and COPD with chronic bronchitis.  A remand is necessary to obtain addendum medical opinions prior to analyzing the merits of the service connection claims for the claimed disabilities.

Hearing Loss and Tinnitus

The Veteran maintains that he has bilateral hearing loss and tinnitus as a result of acoustic noise trauma in service.  An August 2011 VA examination confirms there is a current diagnosis of both bilateral hearing loss and tinnitus.  The Veteran's military occupational specialty (MOS) during active duty was a fire protection specialist; as such, exposure to acoustic trauma in-service is conceded.  

Therefore, the dispositive issue is whether there is a nexus between the current hearing loss and tinnitus and the in-service acoustic trauma.  

In June 2011, the Veteran submitted a nexus opinion from Dr. S. D., a private physician.  The doctor opined that the Veteran's hearing loss and tinnitus was due to noise-induced trauma while on active duty.

Subsequently, the Veteran was afforded a VA examination in August 2011.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not related to in-service noise exposure.  The examiner provided the rationale that the Veteran's enlistment and separation examinations revealed normal whisper voice tests in both ears.  Further, the Veteran's service treatment records (STRs) were silent for complaints of hearing loss and tinnitus, and reports of the onset of symptoms did not happen until several years after service.  The examiner also based his opinion on the 2005 Institute of Medicine Report which concluded that there was insufficient scientific evidence, based on current cochlear physiology, for the existence of delayed-onset hearing loss.  The report concluded that based on the current knowledge of acoustic trauma and the development of noise-induced hearing loss, there was no reasonable basis for delayed-onset of hearing loss.

Thereafter, the Veteran testified at a May 2017 hearing.  He testified that he worked on the flight line while in the military, and was consistently exposed to sirens and jet engine noise, and was not issued hearing protection.  He further testified that he experienced hearing issues and a "buzzing" sound in his ears after he left active duty.  Additionally, in support of his claim, the Veteran's representative referenced an article authored by Dr. Sharon G. Kujawa, titled, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss", which addressed the possibility of late onset hearing loss as a result of noise exposure.  The article explained that despite the temporary return to hearing after noise exposure, hearing damage resulting in degeneration may not occur until several years later.  

The Board finds it necessary for a medical examiner to address the newly submitted article from Dr. Kujawa because her line of research conflicts with the August 2011 VA opinion.  

COPD with Chronic Bronchitis

The Veteran contends he has COPD with chronic bronchitis as a result of smoke inhalation while serving on active duty.  

The Veteran's post-service treatment records indicate the Veteran was diagnosed with COPD in 2007 and chronic bronchitis in 2009.  Although his STRs do not show any respiratory treatment, diagnoses, or complaints while in service, the Veteran's MOS was a fire protection specialist and his exposure to asbestos and smoke inhalation during service is conceded.

As such, the dispositive issue is whether there is a nexus between the Veteran's current respiratory disability and the conceded in-service asbestos and/or smoke inhalation exposure.  

In October 2011, the Veteran was afforded a VA examination, and the examiner confirmed the Veteran's diagnoses of COPD and chronic bronchitis.  He indicated the Veteran reported a history of being treated for COPD for several years.  The Veteran used an inhaler daily and regularly used medications such as Singulair and prednisone.  The Veteran also reported that he had never smoked.  The examiner opined that the Veteran's COPD was less likely as not the result of an in-service event.  He concluded that there was no evidence that the Veteran had COPD and/or asbestosis during active duty or at the time of his separation from service.  The examiner noted that the Veteran had negative chest x-rays at the time of his separation and had no respiratory complaints during service.  Lastly, the examiner noted that the Veteran was not diagnosed until 38 years after his discharge.  

Although the examiner's focus was on the asbestos theory, the Veteran's primary contention is that his current lung disabilities are related to his exposure to smoke inhalation while working as a fireman during service.  See VA Form 21-0820 Report of General Information.  In the May 2017 hearing, the Veteran testified that he would put out training fires and "go out into a drill pit area, and they would take oil and jet fuel and light it on fire and we would go in and put it out."  He further testified he also put out structural and aircraft fires, and that he did not use breathing apparatuses while he worked.  Additionally, he stated he would later experience "coughing and hacking" and "soot and stuff coming out of his nose", although he did not seek treatment.  Finally, the Veteran reiterated that he did not believe his breathing issues were due to exposure to asbestos, but rather secondary to smoke inhalation.

The Veteran also submitted several articles, including a report titled "Firefighter Exposure to Smoke Particles", which addressed the potential effects of a firefighter's exposure to smoke inhalation and the possible respiratory health effects. 

The Board observes that one of the October 2011 VA examiner's primary contentions for his negative nexus opinion was that that there was no evidence that the Veteran had asbestosis during active duty.  However, the Board finds that the opinion does not also consider the Veteran's assertion that his lung disabilities are related to the conceded exposure to smoke inhalation.  For these reasons, an addendum is needed to clarify the etiology of the Veteran's currently diagnosed lung disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any additional outstanding relevant evidence, forward the Veteran's claims file, to include a copy of this remand, to the August 2011 VA audiology examiner, if she is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the current hearing loss disability and tinnitus.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although a review of the claims file is imperative, attention is called to the following:

a) The absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

b) Acoustic trauma during service is conceded in this case.

c)  The June 2011 nexus statement from Dr. S. D. from Suncoast ENT Surgical Specialists.

d)  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Then, the examiner is asked to respond to the following:

i) Specifically address whether the Veteran's claimed in-service incidents of exposure to the sirens and jet engine noise, could result in or aggravate his current hearing loss.
 
Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service, such as jet engine noise along flight lines and sirens, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii)  Specifically address the article that the referenced, which was authored by Dr. Sharon Kujawa, titled "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss. J Neurosci.  2009 Nov 11; 29(45):14077-85.  

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the remaining articles authored by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

A complete rationale for all proffered opinions must be provided.  

2.  Forward the Veteran's claims file to, to include a copy of this remand, to the examiner who conducted the October 2011 VA examination, if she is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's COPD with chronic bronchitis.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After reviewing the entire record, and in consideration of the conceded smoke inhalation and asbestos exposure during service, the examiner should:

Provide an opinion as to whether it is at least as likely as not the Veteran's COPD with chronic bronchitis is likely related to the conceded in-service smoke inhalation.  Specifically consider the Veteran's May 2017 testimony, as well as the articles he submitted in May 2017. 

A complete rationale for all proffered opinions must be provided.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

